Case 2:20-cv-00032-JPH-MJD Document 34 Filed 12/22/20 Page 1 of 3 PageID #: 135




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

KENNETH WATFORD,                                      )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 2:20-cv-00032-JPH-MJD
                                                      )
B. LAMMER,                                            )
                                                      )
                              Respondent.             )

                                  Order Denying Motion to Dismiss

         On January 17, 2020, petitioner Kenneth Watford filed a document entitled "petition for

 writ of habeas corpus" in which he requests release from custody. Dkt. 1. He contends that his

 2015 conviction in a federal district court in Maryland is now invalid because a Maryland state

 court expunged the 2012 arrest that led to the federal conviction. Id.

         On November 5, 2020, the respondent filed a motion to dismiss Mr. Watford's petition

 arguing that it should have been docketed in another habeas proceeding initiated by Mr. Watford

 in July 2018. Dkt. 29. The respondent argues that allowing Mr. Watford to proceed in this habeas

 proceeding would enable him to avoid potential sanctions for frivolous filings in his earlier habeas

 proceeding. See id. at 4. The petitioner responded to the motion to dismiss, but he did not address

 the respondent's arguments. Dkt. 32. Rather, he asked the Court to remand this case to a Maryland

 state court. Id.

         Although the Court does not condone repeated, frivolous filings by litigants, it appears that

 the petitioner's argument in the current habeas proceeding is different than the arguments presented

 in his earlier habeas proceeding. In his other habeas proceeding, he alleged that his federal

 conviction should be vacated because the factual basis and evidence underlying it were false. See



                                                  1
Case 2:20-cv-00032-JPH-MJD Document 34 Filed 12/22/20 Page 2 of 3 PageID #: 136




 Watford v. Bell, No. 2:18-cv-00325-WTL-DLP, dkt. 8 at 1. Here, however, the petitioner is

 alleging that his federal conviction should be vacated because his arrest was expunged due to a

 lack of probable cause and invalid arrest warrant. These arguments are undoubtedly related, yet

 they are distinct. Mr. Watford may elect to file a successive petition under § 2241 that raises a

 distinct issue because 28 U.S.C. § 2244(a) bars only successive § 2241 petitions that are "directed

 at the same issue." See Schaefer v. Bezy, 199 F. App'x 548, 551 (7th Cir. 2006) (citing Valona v.

 United States, 138 F.3d 693, 694-95 (7th Cir. 1998)).

        Additionally, it appears that the petitioner intended that this habeas proceeding be distinct

 from the earlier proceeding. As the respondent acknowledged, all of the petitioner's filings in his

 earlier proceeding contained the cause number for that proceeding. The filing that initiated this

 habeas proceeding did not contain the cause number for the earlier proceeding. See dkt. 1.

 Moreover, the petitioner entitled this document a "petition for writ of habeas corpus" and included

 a cover letter informing the Court that he had sent the filing fee, dkt. 1-1, which indicate intent to

 initiate a new habeas proceeding.

        Considering all the circumstances discussed above, the Court concludes that the petitioner

 intended to file a separate habeas proceeding. Therefore, the respondent's motion to dismiss, dkt.

 [29], is denied. The respondent shall have through January 20, 2021, to respond to the

 petitioner's arguments. Given the significant amount of time that passed prior to the respondent

 filing a motion to dismiss, no further extensions should be anticipated.

 SO ORDERED.

 Date: 12/22/2020




                                                   2
Case 2:20-cv-00032-JPH-MJD Document 34 Filed 12/22/20 Page 3 of 3 PageID #: 137




 Distribution:

 KENNETH WATFORD
 56252-037
 TERRE HAUTE - FCI
 TERRE HAUTE FEDERAL CORRECTIONAL INSTITUTION
 Inmate Mail/Parcels
 P.O. BOX 33
 TERRE HAUTE, IN 47808

 Brian L. Reitz
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 brian.reitz@usdoj.gov




                                       3
